internal_revenue_service number release date ------------------------------------------------------------- ------- ------------------------------------------- ---------------------------- ------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number --------------------- refer reply to cc tege eoeg et2 plr-108037-11 date june legend legend employer a ----------------------------------------------------------------- plan x ---------------------------------------------------------------------------------------------- -------------------------------------------------- state c -------- dear -------------- this is in response to your letter of date as supplemented by correspondence dated date requesting letter rulings on two issues involving employer a’s deferred_compensation plan plan x you requested rulings on the following two questions whether plan x qualifies as a retirement_system within the meaning of internal_revenue_code code sec_3121 and whether service performed by a participant in plan x is excluded from employment under code sec_3121 and the regulations thereunder facts it is represented that employer a is a political_subdivision of state x employer a maintains plan x for certain of its employees plan x is a defined benefit retirement_plan that is intended to be qualified under code sec_401 plan x is intended to be a retirement_system under code sec_3121 plan x sec_5 provides that an eligible_employee will become a plan participant on the date the individual begins employment plan x sec_2_1 defines employee in pertinent part as a full-time_employee employer a may from time to time employ part time and temporary employees who are not eligible to participate in plan x plan x sec_5 provides that employees who first become firefighters after the age of are plr-108037-11 not eligible to participate in plan x without the approval of the board_of trustees and the satisfaction of various listed conditions plan x section b provides that the amount of normal_retirement_benefit under plan x is a monthly payment equal to the product of a member’s credited service multiplied by the member’s highest average monthly pay multiplied by plan x sec_5 a provides that credited service means service for which a member makes a contribution calculated in years and completed months plan x sec_2_1 provides that highest average monthly pay means the average compensation of a member based on the sixty consecutive months of service with employer a which yields the highest monthly average plan x sec_2_1 defines compensation as all wages within the meaning of code sec_3401 and all other compensation_for which employer a is required to furnish a form_w-2 wage and tax statement but excluding lump sum payments for unused sick and vacation pay upon termination of employment and payments in addition to an employee’s base pay that are due to overtime other than standard overtime pay and step-up service under which additional payments are made for a period of temporary service during which the employee is performing duties of a higher classification compensation also includes any amounts that were subject_to a compensation reduction election under code sec_125 sec_132 sec_401 sec_403 and sec_457 law code sec_3121 generally includes in employment for federal_insurance_contributions_act fica purposes the services of employees of states political subdivisions and instrumentalities of the foregoing if they are not members of a retirement_system within the meaning of code sec_3121 employment_tax regulation regulation sec_31_3121_b_7_-2 generally treats an employee as a member of a retirement_system if he or she participates in a system that provides retirement benefits or has an accrued_benefit or receives an allocation under the system that is comparable to the benefits he or she would have received under social_security regulation sec_31_3121_b_7_-2 provides that for purposes of code sec_3121 a retirement_system includes any pension annuity retirement or similar fund or system within the meaning of sec_218 of the social_security act that is maintained by a state political_subdivision or instrumentality thereof to provide retirement benefits to its employees who are participants regulation sec_31_3121_b_7_-2 provides the general_rule for determining qualified_participant status in a defined benefit retirement_system qualified_participant status is determined as services are performed an employee is a qualified_participant plr-108037-11 in a defined benefit retirement_system with respect to services performed on a given day if under the plan he or she has a total accrued_benefit that meets the minimum benefit requirement regulation sec_31_3121_b_7_-2 provides that the minimum benefit requirement is not satisfied unless the retirement_system provides a retirement benefit to the employee that is comparable to the benefit provided under the old-age portion of the old-age survivor and disability insurance program of social_security a defined benefit retirement_system meets the minimum benefit requirement with respect to an employee if the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit under the system commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount the employee would have under social_security see regulation sec_31_3121_b_7_-2 revproc_91_40 1991_2_cb_694 outlines a set of safe_harbor formulas for defined benefit retirement systems benefits calculated pursuant to the rules of revproc_91_40 are deemed to meet the minimum retirement benefit requirement of the regulations sec_3 of revproc_91_40 provides that a defined benefit retirement_system that calculates benefits by reference to a participant’s average compensation over a period of months meets the minimum benefit requirement with respect to an employee if it makes available to the employee a single_life_annuity payable beginning no later than age that is at least equal to dollar_figure percent of average compensation_for each year of credited service sec_3 a of revproc_91_40 requires that a defined benefit retirement_system must calculate benefits based on definition of compensation that satisfies the requirements of regulation sec_31_3121_b_7_-2 this section provides that a definition of compensation used in determining whether a retirement_system meets the minimum benefit requirement must be no less inclusive than base pay as designated by the employer or retirement_system provided such designation is reasonable under all the facts and circumstances revenue_procedure sec_3 a provides that in order to meet the safe_harbor formula a defined benefit retirement_system must generally include in credited service the employee’s entire period_of_service with the employer since commencing participation in the retirement_system plus any past service credited under the retirement_system except to the extent that service is treated as employment under code sec_3121 plr-108037-11 analysis issue whether plan x qualifies as a retirement_system within the meaning of code sec_3121 sec_3 a of revproc_91_40 provides that to meet the requirements of any of the defined benefit safe_harbor formulas a retirement_system must calculate benefits based on a definition of compensation that complies with sec_31_3121_b_7_-2 of the regulations which provides that compensation must be no less inclusive than the definition of the employee’s base pay as designated by the employer or the retirement_system provided that such designation is reasonable under all the facts and circumstances plan x satisfies this requirement by providing a definition of compensation that is no less inclusive than base pay plan x sec_2_1 defines compensation as all wages within the meaning of code sec_3401 and all other compensation_for which employer a is required to furnish a form_w-2 wage and tax statement plan x sec_2_1 provides that benefits will be calculated by reference to a member’s highest average monthly pay which is defined as the member’s average monthly compensation based on the sixty consecutive months of service with employer a which yields the highest monthly average sec_3 of revproc_91_40 provides that a defined benefit retirement_system that calculates benefits by reference to a participant’s average compensation over a period of months meets the minimum benefit requirement with respect to an employee if it makes available to the employee a single_life_annuity beginning no later than age that is at least dollar_figure percent of average compensation_for each year_of_service plan x section b satisfies the above criteria by making available in the form of a single_life_annuity at age a monthly payment equal to the product of a member’s credited service multiplied by the member’s highest average monthly pay multiplied by plan x satisfies the minimum benefit requirements of regulation sec_31_3121_b_7_-2 using the safe_harbor formulas set forth in revproc_91_40 thus plan x qualifies as a retirement_system within the meaning of code sec_3121 whether service performed by a plan x participant is excluded from employment under code sec_3121 and the regulations thereunder plan x provides that eligible employees participate in plan x as of the day their employment commences an eligible_employee participates in the plan as long as employed by employer a we conclude that the services participants in plan x perform for employer a are excepted from employment for fica purposes under code sec_3121 b f as long as plr-108037-11 the participants are qualified participants in plan x within the meaning of regulation sec_31_3121_b_7_-2 however wages paid to employees excluded from participation in plan x are subject_to fica taxation pursuant to code sec_3121 as the services of such employees are includible in employment for purposes of fica_taxes the above analysis is based on the assumption that employer a is not covered by an agreement entered into pursuant to sec_218 of the social_security act within the meaning of code sec_3121 this ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
